Citation Nr: 0615968	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1955 to October 1958 and from November 1958 to 
January 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2005, to support his claim, the veteran testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.

In November 2005, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In February 
2006, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the veteran's claim.

Unfortunately, for the reasons discussed below, this appeal 
once again must be REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the prior November 2005 remand, the Board directed the RO 
to schedule the veteran for a VA examination.  See, 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005) (The duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) includes the duty to provide medical 
examinations or obtain opinions if it is determined necessary 
to decide a claim).  According to the February 2006 SSOC, a 
VA examination was conducted on December 15, 2005.  
Unfortunately, however, the report of this examination is not 
of record.  So a remand is necessary so a copy of this report 
can be obtained and associated with the other evidence in the 
claims file, for consideration in this appeal.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim - including the degree of disability and 
the effective date of an award.  Dingess/Hartman  v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755, at *8 
(Vet. App. March 6, 2003).

Here, VCAA notice letters were sent to the veteran in 
September 2002 and November 2005.  These letters provided him 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but not the 
type of evidence necessary to establish a rating or effective 
date for this disability (in the event service connection is 
granted).  So on remand, he should be provided additional 
VCAA notice to correct this deficiency.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain the report of the December 15, 2005 
VA hearing examination that was conducted at 
the local VA Medical Center (VAMC) in 
Baltimore, and put the report in the claims 
file for consideration in this appeal.

2.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the additional 
disability rating and effective date 
elements concerning his claim for service 
connection for bilateral hearing loss.

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




